                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 MICHAEL GRECCO PRODUCTIONS,                      )
 INC.,                                            )
                                                  )
                          Plaintiff,              )
                v.                                )   C.A. No. 18-902 (MN)
                                                  )
 GLOWIMAGES, INC.,                                )
                                                  )
                          Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, at the conclusion of a hearing held on March 27, 2020, Magistrate

Judge Hall announced her Report and Recommendation (“the Report”) from the Bench, that was

later memorialized in writing and docketed on April 6, 2020 (D.I. 24), in this action,

recommending that the Court grant Plaintiff’s Motion for Default Judgment (D.I. 14);

               WHEREAS, the Report also recommended that the Court sign a proposed

injunction set forth at D.I. 18 and issue it together with Exhibit A to the Complaint (D.I. 24 at 6);

               WHEREAS, the Report further recommended that, once the Plaintiff submitted a

form of judgment containing the terms set forth by Judge Hall, the Court sign the proposed Default

Judgment (D.I. 22) (see D.I. 24 at 6);

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 14th day of April 2020 that the

Report and Recommendation is ADOPTED. Defendant’s Motion for Default Judgment (D.I. 14)

is GRANTED. Consistent with the Report, the Court will sign and enter the Default Judgment

and Permanent Injunction. The Clerk of Court is directed to CLOSE this case.
    The Honorable Maryellen Noreika
    United States District Court Judge




2
